DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE1020192204929, filed on 12/20/19.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 5 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HILIGSMANN et al. (US20210373091, hereinafter HILIGSMANN), and further in view of Shao (US 20190360839, hereinafter Shao).

Regarding to claim 1, HILIGSMANN discloses an inductive angle and/or position sensor (paragraph 0001), comprising: 
a first sensor component (fig. 1) and a second sensor component (paragraphs 0018, 67 discloses to detect the target (second sensor component)), which is movable relative thereto, 
wherein the first sensor component comprises an excitation coil (fig. 2[110a]) and a receiving coil arrangement having two or more individual receiving coils (fig. 2[110b,c]), and wherein the second sensor component comprises an inductive target (paragraph 0067), 
wherein the excitation coil (fig. 2[110a]) is configured be excited with an AC current to induce an induced current in the inductive target (paragraph 0023), and wherein the inductive target is configured to generate a magnetic field in reaction to the induced current, the magnetic field in turn generating an induction signal in the receiving coil arrangement (one of the operation properties of eddy sensor is the transmitter to generate an eddy current to the target and the receiver coil would sense the induced magnetic field generated from the target; furthermore, paragraph 0067 discloses the transmitting coil caused eddy current to flow within the target and the receiving coils to sense the induced magnetic field generated by the eddy current), 
wherein the first sensor component comprises a semiconductor chip having an integrated circuit (fig. 1[120] and paragraph 0021 shows evaluation circuit 120 (first sensor component) may be a semiconductor chip having an integrated circuit) configured to determine a position of the second sensor component relative to the first sensor component based on the induction signal (paragraph 0067), and 
a housing, in which the semiconductor chip is arranged (fig. 1 shows 120 arrange in the housing); 
wherein the individual receiving coils of the receiving coil arranged within the housing and/or outside on an outer surface of the housing (fig. 2 shows the receiving coils arranged within the housing).
However, HILIGSMANN does not disclose
wherein the individual receiving coils of the receiving coil arrangement are configured in at least two structured metallization layers spaced apart from one another.
Shao discloses an inductive position sensor assembly, paragraph 040 discloses the first and second receiving coils arranged separate layers of the PCB.
Therefore, at the time before the effective filing date, it would have been obvious to a POSITA to incorporate the teaching of Shao into HILIGSMANN in order to reduce the size of the package.


Regarding to claim 3, HILIGSMANN in view of Shao discloses the inductive angle and/or position sensor as claimed in claim 1, wherein the semiconductor chip comprises a first chip surface and an opposite second chip surface (it would have necessitated that 120 having first and second surfaces), wherein contact sections for electrically contacting the semiconductor chip are arranged on the first chip surface (fig. 1s of HILIGSMANN shows contact section of 120 on the first surface), and wherein at least one of the at least two structured metallization layers spaced apart from one another (paragraph 0040 of Shao) in which the receiving coils are configured is arranged within the housing and on the opposite second chip surface (fig. 2 of HILIGSMANN shows the coils in the second surface).

Regarding to claim 4, HILIGSMANN in view of Shao discloses the inductive angle and/or position sensor as claimed in claim 3, wherein at least one of the two structured metallization layers spaced apart from one another (paragraph 0040 of Shao) in which the receiving coils are configured is galvanically connected to at least one of the contact sections on the first chip surface using a chip via extending through the semiconductor chip between the first chip surface and the opposite second chip surface (fig. 1s and 2 and paragraph 0059 of HILIGSMANN shows and discloses 120 connected to coils by wires penetrated the substrate).

Regarding to claim 5, HILIGSMANN in view of Shao discloses the inductive angle and/or position sensor as claimed in claim 3, wherein at least one of the at least two structured metallization layers spaced apart from one another (paragraph 0040 of Shao).
HILIGSMANN in view of Shao does not disclose in which the receiving coils are configured is galvanically connected to at least one of the contact sections on the first chip surface using an electrically conductive structure running laterally at a lateral chip outer contour.
Fig. 1s and 2 and paragraph 0059 of HILIGSMANN discloses different method to connect between the semiconductor and the coils. However, to connect at least one of the contact sections on the first chip surface using an electrically conductive structure running laterally at a lateral chip outer contour is just an obvious variance as disclosed in claim 4. 
Therefore, at the time before the effective filing date, it would have been obvious to a POSITA, it would be obvious to design the at least one of the contact sections on the first chip surface using an electrically conductive structure running laterally at a lateral chip outer contour as a matter of design choice without scarifying the performance of the sensing package.

Regarding to claim 13, HILIGSMANN in view of Shao discloses the inductive angle and/or position sensor as claimed in claim 1, wherein the housing is embodied with no printed circuit board (paragraph 0012 of HILIGSMANN).

Regarding to claim 14, HILIGSMANN in view of Shao discloses the inductive angle and/or position sensor as claimed in claim 1, wherein the excitation coil is arranged within the housing or outside on an outer surface of the housing and is configured in a structured metallization layer by virtue of 
a) the excitation coil is configured in the form of a metallization layer integrated in the semiconductor chip, or 
b) the excitation coil is configured in the form of a metallization layer arranged on a second chip surface of the semiconductor chip situated opposite a first chip surface comprising electrical contact sections, or 
c) the excitation coil is embodied in a form of a metallization layer of a redistribution layer section in a fan-in region if the housing forms a wafer level package, or 
d) the excitation coil is configured in the form of a metallization layer of a redistribution layer section in a fan-out region if the housing is configured as a wafer level ball grid array (WLB) package or as an embedded wafer level ball grid array (eWLB) package, or 
e) the excitation coil is configured in the form of a metallization layer arranged on an outer contour surface of a potting compound forming the housing, or 
f) the excitation coil is configured in the form of a metallization layer arranged on a printed circuit board surface of a printed circuit board forming the housing (fig. 4-7 of  HILIGSMANN).

Regarding to claim 15, HILIGSMANN discloses a method for producing a housed inductive angle and/or position sensor, wherein the method comprises the following steps: 
providing a first sensor component (fig. 1) and a second sensor component (paragraphs 0018, 67 discloses to detect the target (second sensor component)), which is movable relative thereto, 
wherein the first sensor component comprises an excitation coil (fig. 2[110a]) and a receiving coil arrangement having two or more individual receiving coils (fig. 2[110b,c]), and wherein the second sensor component comprises an inductive target (paragraph 0067), 
wherein the excitation coil (fig. 2[110a]) is configured to be excited with an AC current to induce an induced current in the inductive target (paragraph 0023), and wherein the inductive target is configured to generate a magnetic field in reaction to the induced current, the magnetic field in turn generating an induction signal in the receiving coil arrangement (one of the operation properties of eddy sensor is the transmitter to generate an eddy current to the target and the receiver coil would sense the induced magnetic field generated from the target, paragraph 0067 discloses the transmitting coil caused eddy current to flow within the target and the receiving coils to sense the induced magnetic field generated by the eddy current), 
arranging a semiconductor chip on the first sensor component, wherein the semiconductor chip comprises an integrated circuit (fig. 1[120] and paragraph 0021 shows evaluation circuit 120 (first sensor component) may be a semiconductor chip having an integrated circuit) configured to determine a relative position of the second sensor component relative to the first sensor component based on the induction signal (paragraph 0067), 
providing a housing and arranging the semiconductor chip within the housing (fig. 1 shows 120 arrange in the housing), and producing the individual receiving coils of the receiving coil arrangement (fig. 2 shows the receiving coil arranged within the housing).
However, HILIGSMANN does not disclose
wherein the individual receiving coils of the receiving coil arrangement are configured in at least two structured metallization layers spaced apart from one another.
Shao discloses an inductive position sensor assembly, paragraph 040 discloses the first and second receiving coils arranged separate layers of the PCB.
Therefore, at the time before the effective filing date, it would have been obvious to a POSITA to incorporate the teaching of Shao into HILIGSMANN in order to reduce the size of the package.


Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over HILIGSMANN in view of Shao as applied to claim 1 above, and further in view of Kim et al. (US 20170263522 hereinafter Kim).

Regarding to claim 6, HILIGSMANN in view of Shao discloses the inductive angle and/or position sensor as claimed in claim 1.
However, HILIGSMANN in view of Shao does not disclose wherein the housing is embodied as a wafer level (WLP) package, wherein the WLP package comprises a redistribution layer section having a plurality of metallization layers spaced apart from one another in a fan-in region, and wherein at least one of the at least two structured metallization layers spaced apart from one another in which the receiving coils are configured is configured within the housing and in a form of one of the metallization layers of the redistribution layer section in the fan-in region.
Paragraph 0006 and fig. 5 of Kim discloses a wafer level package (WLP) using a redistribution wiring of an electrode pad of an electronic component formed on a wafer. An example of the wafer level package includes a fan-in wafer level package and a fan-out wafer level package. The fan-out wafer level package has a compact size and is advantageous in implementing a plurality of pins. Therefore, recently, the fan-out wafer level package has been actively developed.
Therefore, at the time before the effective filing date, it would have been obvious to a POSITA, it would be obvious to have the housing embodied as a wafer level (WLP) package for miniaturization and cost reduction used in semiconductor field.

Regarding to claim 7, HILIGSMANN in view of Shao discloses the inductive angle and/or position sensor as claimed in claim 1.
However, HILIGSMANN in view of Shao does not disclose wherein the housing is embodied as a wafer level ball grid array (WLB) package or as an embedded wafer level ball grid array (eWLB) package, wherein the package comprises a redistribution layer section having a plurality of metallization layers spaced apart from one another in a fan-out region, and wherein at least one of the at least two structured metallization layers spaced apart from one another in which the receiving coils are configured is configured within the housing and in a form of one of the metallization layers of the redistribution layer section in the fan-out region.
Paragraph 0006 and fig. 5 of Kim discloses a wafer level package (WLP) using a redistribution wiring of an electrode pad of an electronic component formed on a wafer. An example of the wafer level package includes a fan-in wafer level package and a fan-out wafer level package. The fan-out wafer level package has a compact size and is advantageous in implementing a plurality of pins. Therefore, recently, the fan-out wafer level package has been actively developed.
Therefore, at the time before the effective filing date, it would have been obvious to a POSITA, it would be obvious to have the housing embodied as a wafer level (WLP) package for miniaturization and cost reduction used in semiconductor field.


Regarding to claims 8-12 claimed the inductive angle and/or position sensor as claimed in claim 1.
However it is claimed in the alternative in claim 1 (within the housing and/or outside on an outer surface of the housing) which was not selected (outside on an outer surface of the housing) and not relied on in the rejection of claim 1, therefore Claims 8-12 do not further limit Claim 1 as selected.

Allowable Subject Matter

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding to claim 2, the prior arts of record, alone or in combination do not fairly teach or suggest “wherein the semiconductor chip comprises a multiplicity of integrated chip metallization layers arranged in different planes, and wherein at least one of the at least two structured metallization layers spaced apart from one another in which the receiving coils are configured is configured in a form of at least one of the chip metallization layers” including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/           Primary Examiner, Art Unit 2863